       Case 3:17-cv-00101-RDM Document 552 Filed 12/01/20 Page 1 of 3




               THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Consumer Financial Protection Bureau, )
                                       )
                                       ) Case No. 3:CV-17-00101-RDM
                       Plaintiff,      ) (Hon. Robert D. Mariani)
                                       )
               v.                      )
                                       )
 Navient Corporation, et al.,          )
                                       ) Electronically Filed
                       Defendants.     )


      NOTICE OF CHANGE OF FIRM AND CHANGE OF ADDRESS

      TO THE COURT, ALL PARTIES and ATTORNEYS OF RECORD:

      PLEASE TAKE NOTICE that Daniel P. Kearney of Kirkland & Ellis LLP,

hereby appears as counsel of record on behalf of Defendants Navient Corporation,

Navient Solutions, LLC, and Pioneer Credit Recovery, Inc., and requests that copies

of all notices, motions and other filings be directed to the following address:



                   Daniel P. Kearney
                   KIRKLAND & ELLIS LLP
                   1301 Pennsylvania Avenue, NW
                   Washington, DC 20004
                   dan.kearney@kirkland.com
                   Tel: 202-389-3160
      Case 3:17-cv-00101-RDM Document 552 Filed 12/01/20 Page 2 of 3




Dated: December 1, 2020           Respectfully submitted,

                                  /s/ Daniel P. Kearney

                                  Daniel P. Kearney (DC 977148)
                                  Kirkland & Ellis LLP
                                  1301 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20005
                                  dan.kearney@kirkland.com
                                  Tel: 202-389-3160
                                  Fax: 202-389-5200

                                  Daniel T. Brier (PA 52348)
                                  Donna A. Walsh (PA 74833)
                                  Myers, Brier & Kelly, LLP
                                  425 Spruce Street, Suite 200
                                  Scranton, PA 18503
                                  dbrier@mbklaw.com
                                  dwalsh@mbklaw.com
                                  Tel: 570-342-6100
                                  Fax: 570-342-6147

                                  Counsel for Navient Corporation, Navient
                                  Solutions, LLC, and Pioneer Credit
                                  Recovery, Inc.




                                    2
       Case 3:17-cv-00101-RDM Document 552 Filed 12/01/20 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 1, 2020, I filed the foregoing document with

the Clerk of the Court via CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service.

                                      /s/ Daniel Kearney

                                      Daniel Kearney
                                      Kirkland & Ellis LLP
                                      1301 Pennsylvania Avenue, N.W.
                                      Washington, D.C. 20005
                                      Tel: 202-389-3160
                                      Fax: 202-389-5200




                                         3
